               IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO. 5:15-CR-292-FL


UNITED STATES OF AMERICA,        )
                                 )
     Plaintiff,                  )
                                 )
          v.                     )
                                 )
KURT MICHAEL KROL,               )
                                 )
     Defendant.                  )



                       ORDER CANELLING HEARING

     For good cause shown on motion by the Government, and with

no opposition by petitioners, the hearing set for November 1,

2018 is hereby cancelled.

     SO ORDERED this    26th   day of October, 2018.




                       ____________________________
                       LOUISE W. FLANAGAN
                       UNITED STATES DISTRICT JUDGE




                                     1
